DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16763877, entitled: Anchoring Assembly, filed on 05/13/2020.  Claims 27-46 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body,” (as disclosed in claims 27, 43, and 46) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claims 28-42 and 44-45 are objected to because of the following informalities: Claims 28-42 depend from canceled claim 1, and claims 44-45 depend from canceled claim 17.  It is believed that claims 28-42 should depend from new independent claim 27, and claims 44-45 should depend from new independent claim 43.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 27, 43, and 46, the Applicant discloses a “body.”  However, this element is neither disclosed within the specification, or shown in the drawings.  It appears that the “body” is the same as the “sealing element holder 106,” as shown in the figures.  For 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-38 and 40-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 204500194).
Regarding claims 27 and 43, Huang discloses an assembly for anchoring a vessel 1 to a reference surface, the assembly comprising: a body 2 for coupling to the vessel 1, the body 2 configured to hold a sealing element 6; a seal coupled to the body 2, where at least a portion of the seal is moveable relative to the body 2; a base 4 coupled to the body 2, where at least a portion of the base 4 is moveable relative to the body 2; and a diaphragm 3 coupled to the base 4 for engagement with a reference surface; where the base 4 comprises: upper and lower surfaces (as seen in Fig. 2 below); a sealing surface on the upper surface (see Fig. 1 below); and 15 extending from the upper surface to the lower surface (as seen in Fig. 2); where the body 2 is moveable relative to the base 4 between first (Fig. 5) and second (Fig. 6) positions; where the assembly is configured such that when the diaphragm 3 is engaged with the reference surface and the body 2 is in the first position the seal will engage with the sealing surface to form a sealed space defined by at least the seal (as shown in Fig. 5), the diaphragm 3 and the reference surface to anchor the assembly to the reference surface, and where the assembly is configured such that when the body 2 is in the second position the diaphragm 3 is removable from the reference surface (as seen in Fig. 6).
	Regarding claim 28, Huang discloses the assembly, where at least a portion of the seal is deformable under pressure (due to the elastic nature of the sealing element 6).
	Regarding claim 29, Huang discloses the assembly, where the seal comprises an elastomeric material (as discussed in paragraph 1, line 3).
	Regarding claim 30, Huang discloses the assembly, where at least one of the sealing surface or seal comprises an annular ridge configured to form the sealed space (see connection between the sealing element 6 and base 4 in Fig. 1).
	Regarding claim 31, Huang discloses the, where the seal is substantially domed (see sealing element 6 in Fig. 1).
	Regarding claim 32, Huang discloses the assembly, where when the body 2 is in the first position, the assembly is anchored to the reference surface by suction (as seen best in Fig. 1).
	Regarding claim 33, Huang discloses the assembly, where the assembly is configured such that as the body 2 moves from the first (Fig. 5) to the second (Fig. 6) position, a portion of 
	Regarding claim 34, Huang discloses the assembly, where when the body 2 is in the second position (Fig. 6) the seal is not engaged with the sealing surface.
	Regarding claim 35, Huang discloses the assembly, where the body 2 is configured to move from the first position (Fig. 5) to the second position (Fig. 6) when the weight of the vessel 1 is removed from the assembly (see discussion in para. 3, lines 2-4).
	Regarding claim 36, Huang discloses the assembly, where the base 4 is at least partially surrounded by the body 2 (as seen in Fig. 2).
	Regarding claim 37, Huang discloses the assembly, where the base 4 is coaxial with the body 2 (as seen in Fig. 2).
Regarding claim 38, Huang discloses the assembly, where at least one of the body 2 or the base 4 is configured to limit relative rotation therebetween using a plurality of prongs 7 configured to couple with corresponding recesses 8 (as seen in Fig. 3).
	Regarding claim 40, Huang discloses the assembly, where the body 2 is configured to removably engage with the vessel 1.
	Regarding claim 41, Huang discloses the assembly, where the diaphragm 3 is secured to the base 4 at the center of the lower surface of the base 4 (as seen in Fig. 2).
	Regarding claim 42, Huang discloses the assembly, where the diaphragm 3 extends across most of the lower surface of the base 4.
	Regarding claim 44, Huang discloses the assembly, where the weight of the vessel 1 when placed on the reference surface coupled to the body 2 causes the body 2 to move 4 to create the sealed space anchoring the vessel 1 to the reference surface by suction (see last sentence of paragraph 2).


    PNG
    media_image1.png
    635
    656
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    636
    645
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Barnett et al. (U.S. Pat. 10348352).
	Regarding claim 39, Huang is discussed above, and discloses the assembly.  However, Huang fails to teach where the base 4 is coupled to the body 2 by at least one lip protruding radially inwardly from an upper edge of a side wall of the base 4 coupled to a corresponding at least one lip projecting radially outwardly from the body 2.  Barnett teaches a securing mechanism for a vessel 18, comprising a sealing element 28, coupled to a body 26, and a base 22 which is attached to a diaphragm 39.  The base 22 is coupled to the body 26 by at least one lip 80 protruding radially inwardly from an upper edge of a side wall 88 of the base 22 coupled to a corresponding at least one lip 80 projecting radially outwardly from the body 26.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the base and body of Huang with the inwardly and outwardly projecting lips of Barnett, in order to provide an alternate .  
Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding claim 45, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the connection of the base and body of Huang’s assembly, to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  Further, Applicant places no criticality on the range claimed, indicating simply that the particular dimensions are in some embodiments (see MPEP 2144.04, IV.-A). 
	Concerning method claim 46, in view of the structure disclosed by Huang above, the method of operating the device would have been obvious, since Huang’s anchoring assembly provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Huang is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Huang and Barnett et al. above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20160360910 to Chiriga, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632